        Case 1:18-cr-00236-KPF Document 95 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                            18 Cr. 236 (KPF)

KEVIN ROBLES,                                   SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The conference currently scheduled for November 10, 2020 is hereby

ADJOURNED to November 30, 2020, at 10:00 a.m. The date and time will be

confirmed the week before the conference, and instructions for accessing the

conference will be provided separately.

      SO ORDERED.

Dated: November 9, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
